DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 were originally pending in this application of which claims 10 and 12 have been amended in the preliminary amendments filed on 10/22/2020. Thus, claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM). 

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 7B, Step 736.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms WIMAX® and BLUETOOTH®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 7, 9, and 10 are objected to for the following informality. Specially, it is not clear the further recitations of the limitation “the received information” refer back to the same “received information indicating a presence of an object” earlier recited in claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “sensor” in claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “sensor” coupled with functional language “capture”. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶ 42.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recite the term “sufficient” which is a relative term which renders the claim indefinite. The term “sufficient” is not defined by any of the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a method, any received information can be considered “sufficient” to determine an expected route since the specification is silent as to how much or what kind of received information must be considered “sufficient”. For the purpose of examination in this Office Action and as best understood by the Examiner, the term “sufficient” is considered to be any arbitrary amount of information regarding an object in the surrounding environment under the broadest reasonable interpretation and due to the absence of any other guidance in the specification. Clarification is required.  
Claim 11, which depends from claim 10, is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to cure the deficiency noted above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 16 and 17 are directed toward a method, a non-transitory computer-readable storage medium, and system respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention (or are presumed to for the purposes of subject matter eligibility analysis, see 112(f) interpretation, supra). However, the claims clearly do not meet the three-prong test for subject matter eligibility.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 16 and 17 are directed to an abstract idea of receiving information about an object, determining and comparing its trajectory at times. More specifically, the claims recite the abstract idea of receiving information indicating a presence of an object operating in an environment, determining a trajectory of the object, the trajectory including at least a position, a speed, and a direction of travel of the object, determining an expected route of the object, wherein the expected route is pre-planned and includes an expected future position of the object at a future time, comparing the trajectory of the object to the expected route of the object, and in accordance with the comparison that the trajectory of the object is consistent with the expected route of the object, updating the trajectory of the object based on the expected route of the object; which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the additional elements in Applicant’s claims are acting as a generic computer, i.e., “processor and/or non-transitory computer-readable storage medium” and there are no further limitations or structural elements (except for claim 17 which are addressed infra), it can clearly be seen that the abstract idea of receiving information indicating a presence of an object operating in an environment, determining a trajectory of the object, the trajectory including at least a position, a speed, and a direction of travel of the object, determining an expected route of the object, wherein the expected route is pre-planned and includes an expected future position of the object at a future time, comparing the trajectory of the object to the expected route of the object, and in accordance with the comparison that the trajectory of the object is consistent with the expected route of the object, updating the trajectory of the object based on the expected route of the object is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

With respect to claim 17, Applicant's claim recites the additional elements of a vehicle, sensor(s), and transceiver(s). Accordingly, these additional elements and their combination have been re-evaluated under the "significantly more" analysis and found insufficient to provide significantly more than the recited judicial exception. Hence, the identified abstract idea is merely tied to the vehicle; thus, the vehicle limitation is considered at a high level of generality and does not amount to significantly more. Moreover, with respect to the sensor(s) and transceiver(s), it is noted that these limitations are recited at a high level of generality and as such are considered to generally link the identified abstract idea to a particular field of use or technological environment. The examiner further notes that a "vehicle" is not actually required by the claim as the claim self-defines a "vehicle" as, at minimum, a sensor, a transceiver, and a processor. 
Thus, since claims 1, 16 and 17 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Dependent claims 2-15 and 18-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea when considered individually or as an ordered combination.  Therefore, claims 2-15 and 18-20 are also rejected under 35 U.S.C. § 101. 
Dependent claims 2-15 and 18-20 further include the additional elements of server, remote server, and mobile device. These are analyzed in the same manner as the sensor(s) and transceiver(s) of Claim 17; these additional elements generally link the abstract idea to a particular field of use or technological environment and do not provide a practical application or significantly more for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 14, and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oh et al. (US 2018/0247537, hereafter “Oh”).

With respect to claim 1, Oh discloses a method comprising: receiving, by at least one processor, information indicating a presence of an object operating in an environment (Fig. 3, vehicle sensor 150, ¶ 76, “The vehicle sensor 150 (e.g. stereo camera, radar, lidar, and ultrasonic) for detecting the vehicle 200”); determining, by the at least one processor, a trajectory of the object, the trajectory including at least a position, a speed, and a direction of travel of the object (Fig. 3, ¶76, “The controller 160 may detect the traveling trajectory of the vehicle 200, based on information of vehicles detected from the vehicle sensor 150 and traveling information of the vehicle 200.” and ¶ 78, “The traveling information of the vehicle 200 may include at least one of the absolute coordinates, traveling mode, yaw rate, speed, and traveling lane information of the other vehicle 200.”); determining, by the at least one processor, an expected route of the object (¶ 76, “predict an expected traveling route of the vehicle 200”), wherein the expected route is pre-planned and includes an expected future position of the object at a future time (¶¶ 83 and 86, i.e. “predict an expected traveling route of the other vehicle based on the detected position of the other vehicle at predetermined time intervals (T=n, n+1, n+2)”; comparing the trajectory of the object to the expected route of the object; and in accordance with the comparison that the trajectory of the object is consistent with the expected route of the object (¶ 95, “matching the predicted traveling route of the vehicle 200 with the expected traveling route on a map”), updating the trajectory of the object based on the expected route of the object (¶ 95, “extracting position correction information after matching.”).
	
With respect to claim 5, Oh further discloses wherein comparing the trajectory of the object to the expected route of the object includes determining that the position of the object is an expected position along the expected route (¶ 76, "based on information of vehicles detected from the vehicle sensor 150 and traveling information of the vehicle 200, predict an expected traveling route of the other vehicle 200, and then match the expected traveling route of the other vehicle 200 with an expected traveling route on a map", and ¶ 78, i.e. “The traveling information of the vehicle 200 may include at least one of the position (relative coordinates), traveling mode, yaw rate, speed, and traveling lane information of the vehicle 200.”). 

With respect to claim 6, Oh further discloses wherein comparing the trajectory of the object to the expected route of the object includes determining that the velocity of the object is an expected velocity along the expected route (¶ 76, "based on information of vehicles detected from the vehicle sensor 150 and traveling information of the vehicle 200, predict an expected traveling route of the other vehicle 200, and then match the expected traveling route of the other vehicle 200 with an expected traveling route on a map", and ¶ 78, i.e. “The traveling information of the vehicle 200 may include at least one of the position (relative coordinates), traveling mode, yaw rate, speed, and traveling lane information of the vehicle 200.”). 

	With respect to claim 7, Oh further discloses wherein the received information is from at least one sensor of a host vehicle (¶ 76, “The vehicle sensor 150 may be provided not only in the vehicle 1 but also in the vehicle 200. Then, the controller 160 takes action based on information of vehicles detected from the vehicle sensor 150.”).

With respect to claim 14, Oh further discloses the method of claim 1, comprising determining a reliability of the expected route (¶ 85, i.e. “if the predicted traveling route has a high degree of matching with an expected traveling route, the controller 160 may assign a high traveling route weight to the corresponding vehicle. In contrast, when the predicted traveling route is a low degree of matching with the expected traveling route, the controller 160 may assign a relatively low traveling route weight to the corresponding vehicle.”).

With respect to claim 16, Oh discloses a non-transitory computer-readable storage medium comprising at least one program for execution by at least one processor of a first device the at least one program including instructions which, when executed by the at least one processor, cause the first device to perform a method of claim 1 (¶156, i.e. “a CRM that stores commands executable by a computer. The commands may be stored in the form of program codes, and when executed by a processor, the commands may create a program module to perform the operations of the described embodiments in this invention.”). Moreover, claim 16 is analogous to claim 1; thus, all the limitations of the performed method in claim 16 have been analyzed in view of claim 1; therefore, claim 16 is also rejected over the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Lin et al. (US 10,710,592, hereafter “Lin”) 

With respect to claim 2, Oh does not expressly disclose wherein determining the expected route of the object includes receiving route information from a server. However, Lin, in the same field of endeavor, clearly teaches a method wherein determining the expected route of the object (Col. 1, Lines 59-61, “the method may function to predict the trajectory of other moving object in the vicinity of the autonomous vehicle”) includes receiving route information (Fig. 1, path planning module 200) from a server (Fig. 1, network resources 122). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lin into the invention of Oh to further implement data network resources, including client or server computers, websites, mobile devices, peer-to-peer (P2P) network nodes, etc., configured to compute and communicate with a vehicle's control system any information regarding a presence and/or trajectory of an object. Furthermore, the network resources are capable of communication with one or more components of a vehicle subsystem and other external servers. As a result, the received and transmitted information will be more accurate and reliable. 

With respect to claim 3, Oh discloses wherein the determination of the expected route is based on received route information (¶76, i.e. “predicting an expected traveling route of the vehicle 200 is based on information of vehicles detected from the vehicle sensor 150 and received traveling information of the vehicle 200”), but not from a transceiver or a mobile device associated with the object. However, Lin, in the same field of endeavor, clearly discloses this limitation (Fig. 1, Col. 4, lines 20-44, i.e. “the in-vehicle control system 150 and the path planning module 200 can also receive and/or deliver data, and object processing control parameters, and training content from user mobile devices 132. Moreover, mobile devices 132 can include a GPS transceiver and be in data communication with the network cloud 120.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lin into the invention of Oh to further implement a transceiver or a mobile device to determine the information that includes the expected route of an object in several ways. A mobile device transceiver can benefit the system because it wirelessly broadcasts any identified information from an environment in real-time within vehicles. Using these devices will increase the accuracy of the received information because the received data is not just from one source, such as a vehicle's sensors. 

	With respect to claim 8, Oh does not expressly disclose wherein at least one processor is part of a remote server. However, Lin, in the same field of endeavor, clearly teaches a method wherein at least one processor (Col. 3, lines 48-50, “The network resources 122 can be used to obtain processing modules for execution by data processor 171.”) is part of a remote server (Fig. 1, network cloud 120 hosted by the network resources 122). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lin into the invention of Oh to implement a processor as part of a remote server (e.g., "cloud") for enabling data communication with a remotely located database to leverage its received and stored data for performing/processing the executable instructions more efficiently and safely. Moreover, using a remote server would save space in a vehicle.

With respect to claim 9, all the limitations have been analyzed in view of claim 3, and it has been determined that claims 9 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 9 is also rejected over the same rationale as claim 3.

With respect to claim 15, Oh does not expressly disclose the method comprising transmitting the updated trajectory information of the object. However, Lin, in the same field of endeavor, clearly discloses a method comprising transmitting the updated trajectory information of the object (Col. 3, lines 34-36 and 46-48, i.e. “In order to obtain real-time access to network resources 122 via network 120, the in-vehicle control system 150 is configured to receive or transmit data from/to them.” and Col. 6, lines 41-45, i.e. “The GPS transceiver may be any sensor configured to estimate a geographic location of the vehicle 105 and may include a receiver/transmitter operable to provide information regarding the position of the vehicle 105 in real time.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lin into the invention of Oh to leverage the network resources to transmit the most recently received data and update them even while a vehicle is in operation. 

Claims 10-11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Schilling et al. (US 2018/0052005, hereafter “Schilling”).

With respect to claim 10, Oh does not expressly disclose the method of claim 1, further comprising: determining if the received information is sufficient to determine an expected route of the object; and in accordance with the determination that the received information is not sufficient to determine the expected route of the object, receiving additional information of at least one state of the object. However, Schilling, in the same field of endeavor, clearly discloses a system comprising determining if the received information is sufficient to determine an expected route of the object (¶ 49, i.e. “Path data may be determined based on the position coordinates 120a at a particular time and the provided data from signals of the GNSS satellites 40a-40n.”); and in accordance with the determination that the received information is not sufficient to determine the expected route of the object (¶ 48, i.e. “the position coordinates 120a may not provide sufficient positional accuracy for particular applications (e.g., the location and velocity detection).”), receiving additional information of at least one state of the object (¶ 48, “a vision system (e.g., the vision module 118) using video data captured by one or more cameras (e.g., one or more of the sensors 140a-140n) may be used to improve the accuracy of the position coordinates 120a.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Schilling into the invention of Oh to further implement multiple ways of receiving information to verify an object’s positions at particular times to achieve more reliable results.

With respect to claim 11, Oh does not expressly disclose the method of claim 10, wherein the received additional information is from at least one sensor of a host vehicle. However, Schilling, in the same field of endeavor, clearly discloses wherein the received additional information is from at least one sensor of a host vehicle (Fig. 2, the vehicles 30b transmits a signal (e.g., LHS_B)). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Schilling into the invention of Oh to receive additional sensor information from both the subject and host vehicles so that there is a cross-referencing between the received data. Also, receiving information from multiple sensors generates more reliable and accurate information in accordance with the state of an object. 

With respect to claim 17, Oh discloses a vehicle (Fig. 15) comprising: at least one sensor (¶ 121, a vehicle sensor 150 “camera, radar, lidar, ultrasonic” and a vehicle sensor 350 further includes “SAS, WAA, yaw rate, GPS, lane recognition, etc.” sensors) configured to capture information of an object (¶¶ 120-122, i.e. “the vehicle sensor detects other vehicles, their driving state, and their traveling information.”); at least one transceiver configured to transmit and receive route information of the object (¶ 22, i.e. “Acquiring the traveling information of the other vehicle may include receiving traveling information of the other vehicle transmitted from the other vehicle through Vehicle to Everything (V2X) communication with the other vehicle.”), but Oh does not expressly disclose at least one processor communicatively coupled to the at least one sensor and the at least one transceiver and configured to execute computer executable instructions, the execution carrying out a method of claim 1. However, Schilling, in the same field of endeavor, clearly discloses an apparatus, comprising at least one processor (Fig. 7, processor 102) communicatively coupled to the at least one sensor (Fig. 7, Sensors 140a-140n) and the at least one transceiver (Fig. 7, an electronic BUS 142 connected to the communication port 108) and configured to execute computer executable instructions (Fig. 7, ¶ 59 “The processor 102 may be configured to execute stored computer readable instructions.”), the execution carrying out a method of claim 1 (¶ 59, “The processor 102 may perform one or more functions/steps based on the stored instructions 110.”, ¶ 45,  e.g. “The processor 102 may perform functions for determining location, velocity and/or map data (from the Sensors 140a-140n data) and send information to the module 100 (e.g., via the bus 142).”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Schilling into the invention of Oh to further implement a processor coupled to at least one sensor and at least one transceiver in order to receive and store information for executing instructions. 

With respect to claim 20, all the limitations have been analyzed in view of claims 5 and 17, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 5 and 17; therefore, claim 20 is also rejected over the same rationale as claims 5 and 17.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ostafew (WO 2019/231455).

With respect to claim 4, Oh does not expressly disclose wherein the future time is at least 5 seconds in the future. However, Ostafew, in the same field of invention, clearly discloses the future time is at least 5 seconds in future (¶ 85, “the trajectory planner 408 may determine (e.g., predict, calculate, etc.) the detailed-planned trajectory based on predictable responses of other road users and the expected locations of the autonomous vehicle at several time intervals.” Also, in the given example, the look-ahead time is 6 seconds.). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ostafew into the invention of Oh to improve the prediction of future events.  

With respect to claim 13, Oh discloses a method comprising, in accordance with the comparison that the trajectory of the object is consistent with the expected route of the object (¶ 95, “matching the predicted traveling route of the vehicle 200 with the expected traveling route on a map”), updating the trajectory of the object based on the expected route of the object (¶ 95, “extracting position correction information after matching.”), but not determining an uncertainty of the updated trajectory. However, Ostafew, in the same field of invention, clearly teaches this limitation (¶¶ 73-74, “The prediction component of the AV 302 can predict, with a certain degree of certainty that exceeds a threshold, that the oncoming vehicle 332 is likely to follow a trajectory 336 in order to avoid (e.g., get around) the parked vehicle 334. The trajectory 336 overlaps a centerline 337 of the road. In order to keep a safe distance from the oncoming vehicle 332, the trajectory planner of the AV 302 can plan a trajectory 338 that includes a curvature at location 339. That is, the planned trajectory of the AV 302 moves the AV 302 to the right in anticipation of the route of the oncoming vehicle 332.”, i.e. “In these types of situations, the prediction component may determine, with a certain degree of certainty, more than one possible trajectory.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ostafew into the invention of Oh to determine the uncertainty level of a vehicle's updated trajectory and influence the path planning of a vehicle to avoid any possible collision. The uncertainty score indicates whether a vehicle's trajectory is accurate, and a lower uncertainty score can be as dangerous as a higher uncertainty score; hence a predicting module capable of planning more than one possible trajectory is crucial. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Schilling and in further in view of Ostafew.
With respect to claim 12, Oh does not expressly disclose the method of claim 10, further comprising, in accordance with the determination that the received information is not sufficient to determine the expected route of the object, transmitting the received additional information to a machine learning module for object classification. However, Ostafew, in the same field of invention, clearly discloses transmitting the received additional information to a machine learning module for object classification (Fig. 4, ¶ 79, “The world model module 402 can receive sensor information that allows the world model module 402 to calculate and maintain additional information for at least some of the detected objects. Also, the world model module 402 can maintain a state (e.g., classification) for at least some of the determined objects.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ostafew into the invention of Oh to implement a machine learning module for object classification for receiving additional information about an object's type and appearance (e.g., size, color, velocity, geometry, etc.), transmitting/storing that information in a database for later use (e.g., train objects with similar signatures or features), and improve object classification.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Schilling and in further view of Lin.

With respect to claim 18, Oh does not expressly disclose wherein determining the expected route of the object includes receiving route information from a server using the at least one transceiver. However, Lin, in the same field of endeavor, clearly teaches a system wherein determining the expected route of the object (Col. 1, Lines 53 and 59-61, i.e. “a system for predicting the trajectory of other moving object in the vicinity of the autonomous vehicle”) includes receiving route information (Fig. 1, path planning module 200) from a server (Fig. 1, network cloud 120 hosted by the network resources 122) using the at least one transceiver (Col. 16, lines 19-23, i.e. “The network 120 employ one or more of a plurality of standard wireless and/or cellular protocols or access technologies in connection with network interface 712 and network 714.” and Col. 17, lines 56-59, i.e. “The network interface 712 can include one or more radio transceivers configured for compatibility with any one or more standard wireless and/or cellular protocols or access technologies generation.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lin into the invention of Oh to implement a server that uses a transceiver for receiving route information. Transceivers are capable of wirelessly broadcasting any of the server’s identified information from an environment in real-time within vehicles. Accordingly, these types of embodiments support wired and/or wireless communication data processing mechanisms; thus, using them will increase the accuracy and reliability of the received information.
With respect to claim 19, all the limitations have been analyzed in view of claims 3 and 9, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 3 and 9; therefore, claim 19 is also rejected over the same rationale as claims 3 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimia Kohankhaki whose telephone number is (571)272-5959. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./               Examiner, Art Unit 4175                                                                                                                                                                                         
/NAVID Z. MEHDIZADEH/               Primary Examiner, Art Unit 3669